DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 23, 2021 has been entered.
 
Status of the Claims
	Claims 1-3, 5-6, 8-9, 11-13, 15, 17, 19, 21-23, 25 and 27 are pending wherein claim 1 is amended and claims 4, 7, 10, 14, 16, 18, 20, 24, 26 and 28-30 have been canceled. 

Claim Objections
Claims 5, 6, 8, 9, 11, 12 and 21 are objected to because of the following informalities:  “consisting of, in weight percent, of” should be changed to “consisting, in weight percent, of”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In regard to claim 21, the range for aluminum in claim 1 is specified as 4.8% to 6.9%. However, claim 21, upon which claim 21 depends specifies a broader range of 4.0% to 6.8% and therefore claim 21 fails to further limit claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 5-6, 8-9, 11, 13, 15, 17, 19, 21-23, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman et al. (US 3,155,501). 
In regard to claim 1, Kaufman et al. (‘501) discloses nickel base alloys having compositions relative to that of the instant invention as set forth below (column 2). 
Element
Instant Claim
(weight percent)
Kaufman et al. (‘501)
(weight percent)
Overlap
Al
4.8 – 6.9 
5.5 – 6.5 
5.5 – 6.5 
Co
0 – 23.4 
0
0
Cr
10.1 – 11.9 
11 – 14 
11 – 11.9 
Mo
0.1 – 4.0 
3.5 – 5.5 
3.5 – 4 
Nb
0.6 – 3.7 
1 – 3 (Cb)
1 – 3 
Ta
0 – 1.0 
0
0
Ti
0 – 3.0 
0.25 – 1.25 
0.25 – 1.25 
W
0 – 10.9 
0
0
C
0.02 – 0.35 
0.05 – 0.20 
0.05 – 0.20 
B
0.001 – 0.2 
0.005 – 0.02 
0.005 – 0.02 
Zr
0.001 – 0.5 
0.05 – 0.20 
0.05 – 0.20 
Si
0 – 0.5 
0
0
Y
0 – 0.1 
0
0
La
0 – 0.1 
0
0
Ce
0 – 0.1 
0
0
S
0 – 0.003 
0
0
Mn
0 – 0.25 
0
0
Cu
0 – 0.5 
0
0
Hf
0 – 0.5 
0
0
V
0 – 0.5 
0
0
Fe
0 – 10.0 
0
0
Ni
Balance
Balance
Balance


The Examiner notes that the amounts of aluminum, cobalt, chromium, molybdenum, niobium, tantalum, titanium, tungsten, carbon, boron, zirconium, silicon, yttrium, lanthanum, cerium, sulfur, manganese, copper, hafnium, vanadium and iron for the nickel base alloys disclosed by Kaufman et al. (‘501) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of aluminum, cobalt, chromium, molybdenum, niobium, tantalum, titanium, tungsten, carbon, boron, zirconium, silicon, yttrium, lanthanum, cerium, sulfur, 
With respect to the “consisting, in weight percent, of” in claim 1, Kaufman et al. (‘501) does not require the presence of elements in excess of those specified in the claim. Therefore, Kaufman et al. (‘501) reads on the claim. 
In regard to claim 2, Kaufman et al. (‘501) discloses nickel base alloys such as one having 6 weight percent aluminum, 0 weight percent cobalt, 12 weight percent chromium, 4 weight percent molybdenum, 3 weight percent niobium, 0 weight percent tantalum, 1.25 weight percent titanium, 0.20 weight percent carbon, 0.02 weight percent boron, 0.20 weight percent zirconium and the balance nickel (column 2). With regard to the formula, (WNb+WTa+WTi) + 3.2WAl  would be 23.45 which would be within the range of 19 to 24.5 and would read on the claim. 
In regard to claim 3, Kaufman et al. (‘501) discloses nickel base alloys such as one having 6 weight percent aluminum, 0 weight percent cobalt, 12 weight percent chromium, 4 weight percent molybdenum, 3 weight percent niobium, 0 weight percent tantalum, 1.25 weight percent titanium, 0.20 weight percent carbon, 0.02 weight percent boron, 0.20 weight percent zirconium and the balance nickel (column 2). With regard to this composition, WW + 2.9WMo would be 11.6, which would be greater than 9.4 and therefore read on the claim. 
With respect to the recitation “consisting of, in weight percent, of 10.1% to 11.0% or less chromium” in claim 5, Kaufman et al. (‘501) discloses 11 to 14 weight percent chromium, which overlaps the range of the instant invention (column 2). MPEP 2144.05 I. 
With respect to the recitation “consisting of, in weight percent, of 0.3% to 4.0% molybdenum” in claim 6, Kaufman et al. (‘501) discloses 3.5 to 5.5 weight percent molybdenum, which overlaps the range of the instant invention (column 2). MPEP 2144.05 I. 

	With respect to the recitation “consisting of, in weight percent, of 0.2% or less hafnium” in claim 11, Kaufman et al. (‘501) does not require the presence of hafnium in an amount that exceeds 0.2 weight percent and therefore Kaufman et al. (‘501) reads on the claim (column 2). 
	With respect to the recitation “consisting, in weight percent, of 0.5% or less tantalum” in claim 13, Kaufman et al. (‘501) does not require the presence of tantalum in an amount that exceeds 0.5% and therefore Kaufman et al. (‘501) reads on the claim (column 2). 
	With respect to the recitation ‘wherein the sum of elements cobalt, tungsten and molybdenum, is 26.6% or less” in claim 15, Kaufman et al. (‘501) discloses nickel base alloys such as one having 6 weight percent aluminum, 0 weight percent cobalt, 12 weight percent chromium, 4 weight percent molybdenum, 3 weight percent niobium, 0 weight percent tantalum, 1.25 weight percent titanium, 0.20 weight percent carbon, 0.02 weight percent boron, 0.20 weight percent zirconium and the balance nickel (column 2). Since the content of cobalt and tungsten is 0 weight percent and the molybdenum content in this alloy within the scope of Kaufman et al. (‘501) would be 4 weight percent, the scope of the alloys of Kaufman et al. (‘501) would read on the claim. 
	With respect to the recitation “consisting of, in weight percent, 0.0% to 8.0% iron” in claim 17, since Kaufman et al. (‘501) does not require the presence of iron in an amount that exceeds 8 weight percent, Kaufman et al. (‘501) would read on the claim (column 2). 
	With respect to the recitation “wherein the sum of elements molybdenum and tungsten, in weight percent, is 10.6% or less, and/or where the sum of elements molybdenum and tungsten, in weight percent, is 3.2% or more” in claim 19, Kaufman et al. (‘501) discloses alloys without tungsten and 
	With respect to the recitation “consisting of, in weight percent, of 4.0% to 6.8% aluminum” in claim 21, Kaufman et al. (‘501) discloses 5.5 to 6.5 weight percent aluminum, which overlaps the range of the instant invention (column 2). MPEP 2144.05 I. 
	In regard to claim 22, Kaufman et al. (‘501) discloses 1 to 3 weight percent columbium (niobium) and 0.25 to 1.25 weight percent titanium (column 2). Kaufman et al. (‘501) does not require the presence of tantalum. The sum of these two elements would be 1.25 to 4.25 which would overlap the equation of being greater than or equal to 2.6. 
	In regard to claim 23, Kaufman et al. (‘501) discloses 1 to 3 weight percent columbium (niobium), 0.25 to 1.25 weight percent titanium, and 5.5 to 6.5 weight percent aluminum (column 2). Kaufman et al. (‘501) does not specify the presence of tantalum. The range of the ratios of niobium, tantalum and titanium to aluminum would be 0.19 to 0.77, which would overlap the range of greater than 0.45 as claimed. 
	In regard to claim 25, Kaufman et al. (‘501) discloses 1 to 3 weight percent columbium (niobium), which is within the claimed range of 0.6 to 3.0 weight percent (column 2). 
	In regard to claim 27, Kaufman et al. (‘501) does not require the presence of tungsten beyond  10.6 weight percent and therefore Kaufman et al. (‘501) would read on the claim (column 2). 

Claims 1-3, 5-6, 8-9, 11-13, 15, 17, 19, 21-23, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Erickson (US 5,476,555). 
	In regard to claim 1, Erickson (‘555) discloses nickel base alloys having compositions relative to that of the instant invention as set forth below (abstract and column 4). 

Element
Instant Claim
(weight percent)
Erickson (‘555)
(weight percent)
Overlap
Al
4.8 – 6.9 
0 – about 5
4.8 – about 5 
Co
0 – 23.4 
about 20 – 35 
about 20 – 23.4
Cr
10.1 – 11.9 
about 12 – 19  
11.9/about 12 
Mo
0.1 – 4.0 
0 – about 6
0.1 – 4  
Nb
0.6 – 3.7 
0 – about 2.5 (Cb)
0.6 – about 2.5 
Ta
0 – 1.0 
0 – about 6
0 – 1.0
Ti
0 – 3.0 
0 – about 5
0 – 3.0
W
0 – 10.9 
0 – about 6
0 – about 6
C
0.02 – 0.35 
about 0.002 – 0.07
0.02 – about 0.07 
B
0.001 – 0.2 
0 – about 0.04 
0.001 – about 0.04
Zr
0.001 – 0.5 
0 – about 0.06 
0.001 – about 0.06
Si
0 – 0.5 
0 – about 0.15
0 – about 0.15
Y
0 – 0.1 
0
0
La
0 – 0.1 
0
0
Ce
0 – 0.1 
0
0
S
0 – 0.003 
0 – about 0.015
0 – 0.003
Mn
0 – 0.25 
0 – about 0.15
0 – about 0.15
Cu
0 – 0.5 
0 – about 0.1
0 – about 0.1
Hf
0 – 0.5 
0
0
V
0 – 0.5 
0
0
Fe
0 – 10.0 
0 – about 2 
0 – about 2 
Ni
Balance
Balance
Balance


The Examiner notes that the amounts of aluminum, cobalt, chromium, molybdenum, niobium, tantalum, titanium, tungsten, carbon, boron, zirconium, silicon, yttrium, lanthanum, cerium, sulfur, manganese, copper, hafnium, vanadium and iron for the nickel base alloys disclosed by Erickson (‘555) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of aluminum, cobalt, chromium, molybdenum, niobium, tantalum, titanium, tungsten, carbon, boron, zirconium, silicon, yttrium, lanthanum, cerium, sulfur, manganese, copper, hafnium, vanadium and iron for nickel base alloys from the amounts disclosed by Erickson (‘555) because Erickson (‘555) discloses the same utility throughout the disclosed ranges. 

In regard to claim 2, Erickson (‘555) discloses nickel base alloys such as one having 5 weight percent aluminum, 21 weight percent cobalt, 11.9 weight percent chromium, 4 weight percent molybdenum, 2.5 weight percent niobium, 1 weight percent tantalum, 1 weight percent titanium, 0.05 weight percent carbon, 0.02 weight percent boron, 0.05 weight percent zirconium, 2 weight percent tungsten, 0.1 weight percent silicon, 0.001 weight percent sulfur, 0.10 weight percent manganese, 0.1 weight percent copper, 1 weight percent iron and the balance nickel (column 2). With regard to the formula, (WNb+WTa+WTi) + 3.2WAl  would be 20.5 which would be within the range of 19 to 24.5 and would read on the claim (abstract and column 4).. 
In regard to claim 3, Erickson (‘555) discloses nickel base alloys such as one having 5 weight percent aluminum, 21 weight percent cobalt, 11.9 weight percent chromium, 4 weight percent molybdenum, 2.5 weight percent niobium, 1 weight percent tantalum, 1 weight percent titanium, 0.05 weight percent carbon, 0.02 weight percent boron, 0.05 weight percent zirconium, 2 weight percent tungsten, 0.1 weight percent silicon, 0.001 weight percent sulfur, 0.10 weight percent manganese, 0.1 weight percent copper, 1 weight percent iron and the balance nickel (column 2). With regard to this composition, WW + 2.9WMo would be 13.6, which would be greater than 9.4 and therefore read on the claim (abstract and column 4).. 
In regard to claim 5, Erickson (‘555) discloses about 12 weight percent chromium as a lower limit and this would overlap or would be close enough to the upper limit of 11.0 to establish prima facie obviousness (abstract and column 4).. MPEP 2144.05 I. 
In regard to claim 6, Erickson (‘555) discloses 0 to about 6 weight percent molybdenum, which encompasses the range of 0.3 to 4.0 weight percent (abstract and column 4).

In regard to claim 9, Erickson (‘555) discloses about 20 to 35 weight percent cobalt, which overlaps the range of the instant invention (abstract and column 4). MPEP 2144.05 I. 
In regard to claim 11, Erickson (‘555) does not require the presence of hafnium and therefore reads on the claim (abstract and column 4). 
In regard to claim 12, Erickson (‘555) discloses 0 to about 6 weight percent tungsten, which overlaps the range of the instant invention (abstract and column 4). MPEP 2144.05 I. 
In regard to claim 13, Erickson (‘555) discloses 0 to about 6 weight percent tantalum, which encompasses the range of the instant invention (abstract and column 4). 
In regard to claim 15, Erickson (‘555) discloses about 20 to 35 weight percent cobalt, 0 to about 6 weight percent molybdenum and 0 to about 6 weight percent tungsten (abstract and column 4). Thus, the sum would range from about 20 to about 47 weight percent, which would overlap the range of the instant invention. MPEP 2144.05 I. 
In regard to claim 17, Erickson (‘555) discloses 0 to 2 weight percent iron, which would be within the range of the instant invention (abstract and column 4). 
In regard to claim 19, Erickson (‘555) discloses 0 to about 6 weight percent molybdenum and 0 to about 6 weight percent tungsten and the sum of these elements would range from 0 to about 12 weight percent which would encompass the claimed range of 3.2 to 10.6 (abstract and column 4). 
In regard to claim 21, Erickson (‘555) discloses 0 to about 5 weight percent aluminum, which would overlap the claimed range of 4.0 to 6.8 weight percent aluminum (abstract and column 4). MPEP 2144.05 I. 
In regard to claim 22, Erickson (‘555) discloses 0 to about 2.5 weight percent niobium, 0 to about 6 weight percent tantalum and 0 to about 5 weight percent titanium and the range of the sum would be 
In regard to claim 23, Erickson (‘555) discloses 0 to about 2.5 weight percent niobium, 0 to about 6 weight percent tantalum, 0 to about 5 weight percent titanium and 0 to about 5 weight percent aluminum (abstract and column 4). Thus, the range of the ratios would be from 0 to about 2.7, which overlaps the range of the instant invention. MPEP 2144.05 I. 
In regard to claim 25, Erickson (‘555) discloses 0 to about 2.5 weight percent niobium, which overlaps the range of the instant invention (abstract and column 4). MPEP 2144.05 I. 
In regard to claim 27, Erickson (‘555) discloses 0 to about 6 weight percent tungsten, which is within the range of the instant invention (abstract and column 4). MPEP 2144.05 I. 

Response to Arguments
Applicant’s arguments have been considered, but are moot in view of the new grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSEE R ROE/               Primary Examiner, Art Unit 1796